DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 3, 4, 6, 9, 12 objected to because of the following informalities:
The claims recite the terms being. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 10-12 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stockton (2337531).
In regards to claim 1, Stockton discloses a latch for assembling a removable panel to a structure, said latch comprising: 
- a bracket capable of being fastened to the structure (seen in Fig. 1 comprising ref. 12); 
- a keeper (ref. 38), supported on the bracket (as seen Fig. 3) for pivoting around a first axis (ref. 42 Fig. 1); 
- a push button (ref. 26), supported on the bracket (as seen Fig. 3) for pivoting around a second axis parallel to the first axis (ref. 24 as seen in Figs. 1 and 3 extending and parallel); 
- a spring (ref. 48), comprising a first arm (Fig. 1 ref. 57) and a second arm connected by at least one intermediate portion (Fig. 1 section comprising ref. 48), one end of each of said first and second arms in abutment respectively on the keeper (Fig. 4 at ref. 48) and on the push button (Fig. 3 at ref. 48); 
the latch being movable between a closed configuration (Fig. 4), in which the keeper is in contact with the push button (as seen in Fig. 2 at least), and an open configuration (Fig. 4 ghost line), in which the keeper is spaced apart from the push button (as seen in Fig. 4); a first stress of the 
said latch being characterized in that: 
- at least one intermediate portion of the spring is positioned around the second axis (Fig. 3 ref. 24, in or near the intermediate portion of spring); 
- the latch further comprises a moving surface supported adjacent an end of at least the first arm (as seen in fig. 4 surface of spring, at ref. 46 in contact with keeper, surface will move with movement of ref. 40/keeper); and 
- the keeper comprises a moving profile (as seen in Fig. 4, ref. 46, raised/rounded portion of keeper) in contact with the moving surface in the closed and open configurations of the latch (as seen in Fig. 4 between open/ghost lines and closed position), said moving surface being capable of moving along the moving profile during the movement of the latch between the closed and open configurations (as seen in fig. 4 surface of spring, at ref. 46 in contact with keeper, surface capable of movement of ref. 40/keeper).

In regards to claim 10, Stockton discloses the latch according to claim 1, in which the keeper comprises two walls traversed by the first axis (as seen in Fig. 1 ref. 42 traverses wall on either side of ref. 40, keeper).  

In regards to claim 11, Stockton as combined discloses the latch according to claim 10, in which the moving profile of the keeper comprises a part placed between the two walls and is fixed to said two walls (as seen in Fig. 4 ref. 46, moving profile, Fig. 1 ref. 46 fixed to wall on either side of ref. 40, keeper).  

In regards to claim 12, Stockton discloses an aircraft comprising: a structure (page 1 right column line 15 discloses fuselage and wings); a panel movable relative to said structure (page 1 right column line 15 “these openings must be closed by doors which lie flush with the exterior surfaces of the fuselage and wings”); and a latch as stated in claim 1, said latch being attached to the panel such that in the closed configuration of the latch, said latch prevents the opening of the panel relative to the structure (as seen in Fig. 2 latch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-9 rejected under 35 U.S.C. 103 as being unpatentable over Cudney (2717796) in view of Poe (6343815).
In regards to claim 1, Cudney discloses a latch for assembling a removable panel to a structure, said latch comprising: 
While Cudney suggests a bracket, Cudney does not expressly disclose as taught by Poe: a bracket capable of being fastened to the structure (Poe teaches a bracket for a flush mounted panel latch Fig. 2 ref. 12); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cudney with Poe by providing a bracket capable of being fastened to the structure in order to secure the latch and prevent the keeper or spring from hitting objects within the panel.
Cudney as combined further discloses:
- a keeper (Cudney ref. 8), supported on the bracket for pivoting around a first axis (Cudney ref. 6); 
- a push button (Cudney ref. 15), supported on the bracket for pivoting around a second axis parallel to the first axis (Cudney ref. 14 as seen in Figs. refs. 6 and 14 extend out of page and parallel); 
- a spring (Cudney ref. 19), comprising a first arm (Cudney ref. 24) and a second arm (Cudney ref. 23) connected by at least one intermediate portion (Cudney Fig. 2 section in between refs 23 and 24), one end of each of said first and second arms in abutment respectively on the keeper (Cudney at ref. 23) and on the push button (Cudney at ref. 24); 
the latch being movable between a closed configuration (Cudney Fig. 1), in which the keeper is in contact with the push button (Cudney as seen in Fig. 1), and an open configuration (Cudney Fig. 2), in which the keeper is spaced apart from the push button (Cudney as seen in Fig. 1); a first stress of the spring in the closed position being greater than a second stress of said spring in the open position (Cudney as suggested in Fig. 2, with keeper closed the spring under greater stress); 
said latch being characterized in that: 
- at least one intermediate portion of the spring is positioned around the second axis (Cudney Fig. 1 at ref. 21); 
- the latch further comprises a moving surface supported adjacent an end of at least the first arm (Cudney as seen in figures surface of spring in contact ref. 8); and 
- the keeper comprises a moving profile in contact with the moving surface in the closed and open configurations of the latch, said moving surface being capable of moving along the moving profile during the movement of the latch between the closed and open configurations (Cudney underside of ref. 8 which is in contact with ref. 23).

In regards to claim 2, Cudney as combined discloses the latch according to claim 1, but does not expressly disclose as taught by Poe: wherein the moving surface comprises a roller rotatable at the end of the first arm, along a third axis parallel to the second axis (Poe teaches a third axis roller, ref. 136, at an end of an arm in contact with a surface of a keeper, the axis parallel to plurality of axis of rotation).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cudney as combined with Poe by providing the moving surface comprises a roller rotatable at the end of the first arm, along a third axis parallel to the second axis in order to allow the roller to move along the surface of the keeper to prevent on surface the keeper.

In regards to claim 5, Cudney as combined discloses the latch according to claim 1, Cudney discloses a third axis (Cudney at ref. 12 Fig. 1), but does not expressly disclose: in which a distance between the second axis and a third axis is less than a distance between the first axis and the second axis.
It would have been obvious to one having ordinary skill in the art at the time of filing for  which a distance between the second axis and a third axis is less than a distance between the first axis and the second axis order to size the keeper and push button to allow for access, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 6, Cudney as combined discloses the latch according to claim 1, in which the first and second arms of the spring form a first angle (a) in the closed configuration (Cudney as seen in Fig. 1, angle formed by refs 24 and 23) and a second angle (P) in the open configuration (Cudney as seen in Fig. 2, angle formed by refs 24 and 23), Cudney does not expressly disclose: a difference between the first and second angles being less than 60 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a difference between the first and second angles being less than 60 degrees in order to ensure the keeper releases from the panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 7 Cudney as combined discloses the latch of claim 6 but does not expressly disclose: wherein the difference between the first and second angles is less than 30°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a difference between the first and second angles being less than 30 degrees in order to ensure the keeper releases from the panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
In regards to claim 8, Cudney as combined discloses the latch of claim 7 but does not expressly disclose: wherein the difference between the first and second angles is less than 20 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a difference between the first and second angles being less than 20 degrees in order to ensure the keeper releases from the panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 9, Cudney as combined discloses the latch according to claim 2, but does not expressly disclose as taught by Poe in which the first arm of the spring comprises two substantially parallel branches, the roller being positioned between the two said branches (as seen in Fig. 1 ref. 118). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cudney as combined with Poe by providing the first arm of the spring comprises two substantially parallel branches, the roller being positioned between the two said branches in order to provide consistent spring force and to capture the roller. 

Claim 3, 4 rejected under 35 U.S.C. 103 as being unpatentable over Stockton.
In regards to claim 3, Stockton discloses the latch according to claim 1, in which the moving profile comprises a first end (as seen in Fig. 4, end opposite ref. 46) and second end (as seen in Fig. 4, at ref. 46, raised portion), said second end being in contact with the moving surface in the open configuration (as seen in Fig. 4, ghost lines), Stockton does not expressly disclose: a distance between the first axis and the second end being less than a distance between the first axis and the first end. It would have been obvious to one having ordinary skill in the art at the time of filing for a distance between the first axis and the second end being less than a distance between the first axis and the first end in order to provide tension on the spring to for the keeper to move allow movement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 4, Stockton discloses the latch according to claim 3, in which the moving profile also comprises an intermediate area near the first end (as seen in Fig. 4 near ref. 46), Stockton does not expressly disclose: a distance between the first axis and the second end being less than a distance between the first axis and the intermediate area. It would have been obvious to one having ordinary skill in the art at the time of filing for  a distance between the first axis and the second end being less than a distance between the first axis and the intermediate area in order to provide tension on the spring to for the keeper to move allow movement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display flush mounted latches with keepers and triggers or push buttons to open the latch. The latches show different arrangement of the springs in regards to the pushbutton and keeper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642